Execution Version
Exhibit 10.5




COLLATERAL ADMINISTRATION AGREEMENT
 
This COLLATERAL ADMINISTRATION AGREEMENT, dated as of May 9, 2019 (the
“Agreement”), is entered into by and among BARINGS BDC STATIC CLO LTD. 2019-I,
an exempted company incorporated with limited liability and existing under the
laws of the Cayman Islands as the Issuer (the “Issuer”), BARINGS BDC, INC., a
Delaware limited liability company as the Collateral Manager (as that term is
defined in the Indenture, referred to herein, together with any successor
Collateral Manager under the Indenture, the “Collateral Manager”), and STATE
STREET BANK AND TRUST COMPANY (“State Street”), a Massachusetts trust company
acting as collateral administrator under and for purposes of this Agreement (in
such capacity, and together with any successor Collateral Administrator
hereunder, the “Collateral Administrator”).
WITNESSETH:


WHEREAS, the Issuer and Barings BDC Static CLO 2019-I, LLC (the “Co-Issuer” and,
together with the Issuer, the “Co-Issuers”) have entered into an Indenture dated
as of May 9, 2019 (the “Indenture”) among the Issuer, the Co-Issuer, and State
Street as Trustee (in such capacity, the “Trustee”);
WHEREAS, the Co-Issuers intend to issue (i) certificates representing the
Co-Issuers’ U.S.$296,750,000 Class A-1 Senior Secured Floating Rate Notes due
2027 (the “Class A-1 Notes”), U.S.$51,500,000 Class A-2 Senior Secured Floating
Rate Notes due 2027 (the “Class A-2 Notes” and, together with the Class A-1
Notes, the “Co-Issued Notes”) and (ii) certificates representing the Issuer’s
U.S.$101,000,000 Subordinated Notes due 2027 (the “Subordinated Notes” and,
together with the Co-Issued Notes, the “Notes”);
WHEREAS, the Collateral Manager and the Issuer have entered into a Collateral
Management Agreement dated as of May 9, 2019 (the “Management Agreement”),
pursuant to which the Collateral Manager provides certain services relating to
the matters contemplated by the Indenture;
WHEREAS, pursuant to the terms of the Indenture, the Issuer has pledged certain
Collateral Obligations, Equity Securities, Eligible Investments, each Hedge
Agreement, its rights under certain agreements and accounts and certain other
collateral (all as set forth in the Indenture) (sometimes collectively referred
to herein as the “Collateral”) as security for the benefit of the Secured
Parties;
WHEREAS, in accordance with the Indenture, the Issuer wishes to engage the
Collateral Administrator to act as the 17g-5 Information Agent pursuant to terms
of this Agreement;
WHEREAS, the Issuer wishes to engage State Street to act as Collateral
Administrator and, thereby, to engage it to perform certain administrative
duties with respect to the Collateral pursuant to the terms of this Agreement;
and





--------------------------------------------------------------------------------





WHEREAS, State Street is prepared to perform as Collateral Administrator certain
specified obligations of the Issuer, or the Collateral Manager on its behalf,
under the Indenture (and certain other services) as specified herein, upon and
subject to the terms of this Agreement (but without assuming the obligations and
liabilities of the Issuer or the Collateral Manager under the Indenture).
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
1.Definitions. Capitalized terms not otherwise defined in this Agreement shall
have the meanings set forth in the Indenture.
2.Powers and Duties of Collateral Administrator.
(a)    The Issuer hereby appoints State Street to act as Collateral
Administrator and State Street shall act as Collateral Administrator pursuant to
the terms of this Agreement, until State Street’s resignation or removal as
Collateral Administrator pursuant to Section 7 hereof. In such capacity, the
Collateral Administrator shall assist the Issuer and the Collateral Manager in
connection with monitoring the Collateral solely by maintaining a database of
certain characteristics of the Collateral Obligations on an ongoing basis, and
in providing to the Issuer and the Collateral Manager and certain other parties
as specified in the Indenture certain reports, schedules and calculations, all
as more particularly described in Section 2(b) below (in each case in such form
and content, and in such greater detail, as may be mutually agreed upon by the
parties hereto from time to time and as may be required by the Indenture), based
upon information and data received from the Issuer and/or the Collateral Manager
and/or certain other parties as specified in the Indenture, which reports,
schedules and calculations the Issuer or the Collateral Manager, on its behalf,
is required to prepare and deliver (or which are necessary to be performed in
order that certain reports, schedules and calculations can be prepared,
delivered, or performed as required) under the Indenture. State Street’s duties
and authority to act as Collateral Administrator hereunder are limited to the
duties and authority specifically set forth in this Agreement. By entering into,
or performing its duties under, this Agreement, the Collateral Administrator
shall not be deemed to assume any obligations or liabilities of the Issuer under
the Indenture, or of the Collateral Manager under the Management Agreement or
the Indenture, and nothing herein contained shall be deemed to release,
terminate, discharge, limit, reduce, diminish, modify, amend or otherwise alter
in any respect the duties, obligations or liabilities of the Issuer, the
Collateral Manager or the Trustee under or pursuant to the Indenture or of the
Collateral Manager under or pursuant to the Management Agreement or the
Indenture.
(b)    The Collateral Administrator shall perform the following general
functions from time to time:
(i)    Create a collateral database with respect to the Collateral comprised of
the Collateral Obligations credited to the Accounts from time to time, as
provided in this Agreement (the “Collateral Database”);


2


    



--------------------------------------------------------------------------------





(ii)    Update the Collateral Database for changes, including for ratings
changes, and to reflect the sale or other disposition of the Collateral
Obligations, Equity Securities and Eligible Investments included in the
Collateral and the purchase of additional Collateral Obligations, Eligible
Investments and Equity Securities from time to time, in each case based upon,
and to the extent of, information furnished to the Collateral Administrator by
the Collateral Manager (on behalf of the Issuer or itself) as may be reasonably
required by the Collateral Administrator from time to time or that may be
provided by the Trustee (based upon notices received by the Trustee from the
issuer, or trustee or agent bank under an Underlying Instrument, or similar
source);
(iii)    Track the receipt and daily allocation to the Accounts of Interest
Proceeds and Principal Proceeds and any withdrawals therefrom and, on each
Business Day, provide to the Collateral Manager daily reports reflecting such
actions to the Accounts as of the close of business on the preceding Business
Day;
(iv)    Prepare, on behalf of the Issuer, and arrange for delivery in accordance
with the Indenture within the time frames stated therein, (A) the Monthly Report
pursuant to the terms of Section 10.6(a) of the Indenture (and cooperate with
the Collateral Manager, on behalf of the Issuer, in connection with the
comparison of information and discrepancies, if any, required under the last
paragraph of said Section 10.6(a) of the Indenture), and (B) the Distribution
Report pursuant to Section 10.6(b) of the Indenture, in each case, on the basis
of the information contained in the Collateral Database as of the applicable
date of determination;
(v)    [Reserved]
(vi)    Reasonably cooperate with the Independent certified public accountants
appointed by the Issuer in the preparation by such accountants of the reports
required under Section 7.17 and Section 10.8 of the Indenture;
(vii)    Reasonably cooperate with the Issuer and the Collateral Manager in
providing the Applicable Rating Agencies with such additional information as may
be reasonably requested by the Applicable Rating Agencies and that can be
provided without unreasonable burden or expense;
(viii)    [Reserved]
(ix)    Provide other such information with respect to the Collateral
Obligations as may be routinely maintained by the Collateral Administrator in
performing its ordinary function as Trustee pursuant to the Indenture (so long
as it shall also serve as Trustee under the Indenture), or as may be required by
the Indenture, as the Issuer or Collateral Manager may reasonably request from
time to time and that the Collateral Administrator determines, in its sole
discretion, may be provided without unreasonable burden or expense.
(c)    [Reserved]
(d)    [Reserved]


3


    



--------------------------------------------------------------------------------





(e)    The Collateral Manager shall cooperate with the Collateral Administrator
in connection with the preparation by the Collateral Administrator of the
Monthly Reports, the Distribution Reports and the calculations set forth in
Section 2 hereof. Without limiting the generality of the foregoing, the
Collateral Manager shall supply in a timely fashion any information maintained
by it that the Collateral Administrator may from time to time request with
respect to the Collateral and reasonably need to complete the reports and
certificates required to be prepared by the Collateral Administrator hereunder
or required to permit the Collateral Administrator to perform its obligations
hereunder, including without limitation, the Market Value of a Collateral
Obligation to the extent required by the Indenture and any other information
that may be reasonably required under the Indenture with respect to a Collateral
Obligation and any Hedge Agreement. The Collateral Manager shall notify the
Collateral Administrator promptly upon a Collateral Obligation becoming a
Defaulted Obligation. The Collateral Manager shall review and verify the
contents of the aforesaid reports, instructions, statements and certificates and
shall send such reports, instructions, statements and certificates to the Issuer
for execution.
(f)    If, in performing its duties under this Agreement, the Collateral
Administrator is required to decide between alternative courses of action, the
Collateral Administrator may request written instructions from the Collateral
Manager, acting on behalf of the Issuer, as to the course of action desired by
it. If the Collateral Administrator does not receive such instructions within
two Business Days after it has requested them, the Collateral Administrator may,
but shall be under no duty to, take or refrain from taking any such courses of
action. The Collateral Administrator shall act in accordance with instructions
received after such two-Business Day period except to the extent it has already
taken, or committed itself to take, action inconsistent with such instructions.
The Collateral Administrator shall be entitled to rely on the advice of legal
counsel and independent accountants in performing its duties hereunder and shall
be deemed to have acted in good faith if it acts in accordance with such advice.
(g)    Nothing herein shall prevent the Collateral Administrator or any of its
Affiliates from engaging in other businesses or from rendering services of any
kind to any Person.

2A. 17g-5 Information.
(a)In accordance with the Indenture, the Issuer hereby appoints the Collateral
Administrator to act as the 17g-5 Information Agent.
(b)The sole duty of the 17g-5 Information Agent shall be to forward via e-mail,
or cause to be forwarded via e-mail (solely to the extent such items are
received by it for such purposes) to a password-protected internet website (the
“17g-5 Website”), which shall initially be at www.structuredfn.com, the
following items (collectively hereinafter referred to as the “Information”):
(i)Event of Default or acceleration notices required to be provided to
the Applicable Rating Agencies pursuant to Article V of the Indenture;


4


    



--------------------------------------------------------------------------------





(ii)Reports, information or statements required to be provided to the
Applicable Rating Agencies pursuant to Article X of the Indenture;
(iii)Any notices, information, requests or responses required to be delivered by
the Issuer or the Trustee to the Applicable Rating Agencies pursuant to the
Indenture;
(iv)Copies of amendments or supplements to the Indenture and amendments to this
Collateral Administration Agreement, the Management Agreement and the Account
Control Agreement, in each case, provided by or on behalf of the Issuer to the
17g-5 Information Agent; and
(v)Any additional items provided by the Issuer, the Trustee or the Collateral
Manager to the 17g-5 Information Agent pursuant to Section 14.16 of the
Indenture for forwarding to the 17g-5 Website.
(c)In the event that the 17g-5 Information Agent encounters a problem when
forwarding the Information to the 17g-5 Website, the 17g-5 Information Agent’s
sole responsibility shall be to attempt to forward such Information one
additional time. In the event the 17g-5 Information Agent still encounters a
problem on the second attempt, it shall notify the Issuer, the Trustee and the
Collateral Manager of such failure, at which time the 17g-5 Information Agent
shall have no further obligations with respect to such Information.
Notwithstanding anything herein or any other document to the contrary, in no
event shall the 17g-5 Information Agent be responsible for forwarding any
information other than the Information in accordance herewith.
(d)The Issuer shall be responsible for posting (or causing to posted) all of the
17g-5 Information and any other information on the 17g-5 Website other than the
Information.
(e)The parties hereto acknowledge and agree to comply with Section 14.16 of the
Indenture, as applicable.
(f)The 17g-5 Information Agent shall promptly forward all Information it
receives in accordance with this Agreement in the manner required by Section
2A(g) to the 17g-5 Website, subject to Section 2A(c) hereof.
(g)The parties hereto agree that any Information required to be provided to the
17g-5 Information Agent under the Indenture or under this Agreement shall be
sent to the 17g-5 Information Agent at the following e-mail address:
statestreet_cdo_services@statestreet.com, with the subject line specifically
referring to “17g-5 Information” and “Barings BDC Static CLO Ltd. 2019-I”, or
such other e-mail address or subject line specified by the 17g-5 Information
Agent in writing to the Issuer and the Collateral Manager. All e-mails sent to
the 17g-5 Information Agent pursuant to this Agreement or the Indenture shall
only contain the Information and no other information, documents requests or
communications. Each e-mail sent to the 17g-5 Information Agent pursuant to this
Agreement or the Indenture failing to be sent to the e-mail address or which
does not contain a subject line conforming to the requirements of the first


5


    



--------------------------------------------------------------------------------





sentence of this Section 2A(g) shall be deemed incomplete and the 17g-5
Information Agent shall have no obligations with respect thereto.
(h)The 17g-5 Information Agent shall not be responsible for and shall not be in
default hereunder or under the Indenture, or incur any liability for any act or
omission, failure, error, malfunction or delays in carrying out any of its
duties which results from (i) the Issuer’s, Collateral Manager’s or any other
party’s failure to deliver all or a portion of the Information to the 17g-5
Information Agent; (ii) defects in the Information supplied by the Issuer, the
Collateral Manager or any other party to the 17g-5 Information Agent; (iii) the
17g-5 Information Agent acting in accordance with Information prepared or
supplied by any party; (iv) the failure or malfunction of the 17g-5 Website; or
(v) any other circumstances beyond the reasonable control of the 17g-5
Information Agent. The 17g-5 Information Agent shall be under no obligation to
make any determination as to the veracity or applicability of any Information
provided to it hereunder, or whether any such Information is required to be
maintained on the 17g-5 Website pursuant to the Indenture or under Rule 17g-5
promulgated under the Securities and Exchange Act of 1934, as amended (or any
successor provision to such rule) (the “Rule”).
(i)In no event shall the 17g-5 Information Agent be deemed to make any
representation in respect of the content of the 17g-5 Website or compliance of
the 17g-5 Website with the Indenture, the Rule, or any other law or regulation.
(j)The 17g-5 Information Agent shall not be responsible or liable for the
dissemination of any identification numbers or passwords for the 17g-5 Website,
including by the Issuer, the Applicable Rating Agencies, the NRSROs, any of
their agents or any other party. Additionally, the 17g-5 Information Agent shall
not be liable for the use of any information posted on the 17g-5 Website,
whether by the Issuer, the Collateral Manager, the Applicable Rating Agencies,
the NRSROs or any other third party that may gain access to the 17g-5 Website or
the information posted thereon.
(k)In no event shall the 17g-5 Information Agent be responsible for creating or
maintaining the 17g-5 Website. The 17g-5 Information Agent shall have no
liability for any failure, error, malfunction, delay, or other circumstances
beyond the reasonable control of the 17g-5 Information Agent, associated with
the 17g-5 Website.
(l)The 17g-5 Information Agent shall have no obligation to engage in or respond
to any oral communications, in connection with the initial credit rating of the
Notes or the credit rating surveillance of the Notes, with any Applicable Rating
Agency or any of their respective officers, directors, employees, agents or
attorneys.
(m)To the extent the entity acting as the Collateral Administrator is also
acting as the
17g-5 Information Agent, the rights, privileges, immunities and indemnities of
the Collateral Administrator set forth herein and the Indenture shall also apply
to it in its capacity as the 17g-5 Information Agent.
1.    Compensation. State Street in its capacities as Collateral Administrator
and 17g-5 Information Agent will perform its duties and provide the services
called for under Section 2 and


6


    



--------------------------------------------------------------------------------





Section 2A above in exchange for compensation set forth in a separate fee letter
in connection herewith. State Street shall be entitled to receive, on each
Payment Date, reimbursement for all reasonable out-of-pocket expenses incurred
by it in the course of performing its obligations hereunder, including those of
the 17g-5 Information Agent, in the order specified in the Priority of Payments
as set forth in Section 11.1 of the Indenture. Such expenses shall include the
reasonable compensation and expenses, disbursements and advances of the
Collateral Administrator’s agents, counsel, accountants and experts. The payment
obligations to the Collateral Administrator and 17g-5 Information Agent pursuant
to this Section 3 shall survive the termination of this Agreement and the
resignation or removal of the Collateral Administrator and 17g-5 Information
Agent. For the avoidance of doubt, all amounts payable under this Section 3
shall be subject to and payable only in accordance with the order specified in
the Priority of Payments as set forth in Section 11.1 of the Indenture.
2.    Limitation of Responsibility of the Collateral Administrator;
Indemnification.
(a)    The Collateral Administrator will have no responsibility under this
Agreement other than to render the services expressly called for hereunder in
good faith and without willful misfeasance, gross negligence or reckless
disregard of its duties hereunder. The Collateral Administrator shall incur no
liability to anyone in acting upon any signature, instrument, statement, notice,
resolution, request, direction, consent, order, certificate, report, opinion,
bond or other document or paper reasonably believed by it to be genuine and
reasonably believed by it to be signed by the proper party or parties. Subject
to Section 12 hereof, the Collateral Administrator may exercise any of its
rights or powers hereunder or perform any of its duties hereunder either
directly or, upon notice to the Collateral Manager, by or through agents or
attorneys, and the Collateral Administrator shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed
hereunder with due care by it. Neither the Collateral Administrator nor any of
its affiliates, directors, officers, shareholders, agents or employees will be
liable to the Collateral Manager, the Issuer or any other Person, except by
reason of acts or omissions by the Collateral Administrator constituting bad
faith, willful misfeasance, gross negligence or reckless disregard of the
Collateral Administrator's duties hereunder. The Collateral Administrator shall
in no event have any liability for the actions or omissions of the Issuer, the
Collateral Manager or any other Person, and shall have no liability for any
inaccuracy or error in any duty performed by it that results from or is caused
by inaccurate, untimely or incomplete information or data received by it from
the Issuer, the Collateral Manager or another Person (other than the Trustee, if
the same entity shall be serving as Trustee and Collateral Administrator
hereunder), except to the extent that such inaccuracies or errors are caused by
the Collateral Administrator's own bad faith, willful misfeasance, gross
negligence or reckless disregard of its duties hereunder. The Collateral
Administrator shall not be liable for failing to perform or delay in performing
its specified duties hereunder which results from or is caused by a failure or
delay on the part of the Issuer, the Collateral Manager or another Person (other
than the Trustee, if the same entity shall be serving as Trustee and Collateral
Administrator hereunder) in furnishing necessary, timely and accurate
information to the Collateral Administrator. The duties and obligations of the
Collateral Administrator and its employees or agents shall be determined solely
by the express provisions of this Agreement and they shall not be under any
obligation or duty except for the performance of such duties and


7


    



--------------------------------------------------------------------------------





obligations as are specifically set forth herein, and no implied covenants shall
be read into this Agreement against them. The Collateral Administrator may
consult with counsel and shall be protected in any action reasonably taken in
good faith in accordance with the advice of such counsel.
(b)    The Collateral Administrator may rely conclusively on any notice,
certificate or other document (including, without limitation, telecopier or
other electronically transmitted instructions, documents or information)
furnished to it hereunder and reasonably believed by it in good faith to be
genuine. The Collateral Administrator shall not be liable for any action taken
by it in good faith and reasonably believed by it to be within the discretion or
powers conferred upon it, or taken by it pursuant to any direction or
instruction by which it is governed hereunder, or omitted to be taken by it by
reason of the lack of direction or instruction required hereby for such action.
The Collateral Administrator shall not be bound to make any investigation into
the facts or matters stated in any certificate, report or other document;
provided, however, that, if the form thereof is prescribed by this Agreement,
the Collateral Administrator shall examine the same to determine whether it
conforms on its face to the requirements hereof. The Collateral Administrator
shall not be deemed to have knowledge or notice of any matter unless actually
known to a Trust Officer working in its Structured Trust and Analytics
department (or successor group). Under no circumstances shall the Collateral
Administrator be liable for indirect, punitive, special or consequential damages
under or pursuant to this Agreement, its duties or obligations hereunder or
arising out of or relating to the subject matter hereof. It is expressly
acknowledged by the Issuer and the Collateral Manager that application and
performance by the Collateral Administrator of its various duties hereunder
(including recalculations to be performed in respect of the matters contemplated
hereby) shall be based upon, and in reliance upon, data and information provided
to it by the Collateral Manager (and/or the Issuer or other third parties) with
respect to the Collateral, and the Collateral Administrator shall have no
responsibility for the accuracy of any such information or data provided to it
by such persons. Nothing herein shall impose or imply any duty or obligation on
the part of the Collateral Administrator to verify, investigate or audit any
such information or data (except to the extent any such information provided is
patently incorrect or inconsistent with any proximally received information or
instruction, in which case the Collateral Administrator shall investigate any
such information), or to determine or monitor on an independent basis whether
any issuer of the Collateral is in default or in compliance with the underlying
documents governing or securing such securities, from time to time, the role of
the Collateral Administrator hereunder being solely to perform certain
mathematical computations and data comparisons as provided herein. For purposes
of monitoring changes in ratings, the Collateral Administrator shall be entitled
to use and rely (in good faith) exclusively upon a single reputable electronic
financial information reporting services (which for ratings by Standard & Poor’s
shall be www.standardandpoors.com or www.ratingsdirect.com) and shall have no
liability for any inaccuracies in the information reported by, or other errors
or omissions of, any such service. It is hereby expressly agreed that Bloomberg
Financial Markets is one such reputable service.
(c)    Notwithstanding anything herein and without limiting the generality of
any terms of this Section 4, the Collateral Administrator shall have no
liability to the extent of any expense, loss, damage, demand, charge or claim
resulting from or caused by events or circumstances


8


    



--------------------------------------------------------------------------------





beyond the reasonable control of the Collateral Administrator including, without
limitation, the interruption, suspension or restriction of trading on or the
closure of any securities markets, power or other mechanical or technological
failures or interruptions, computer viruses, communications disruptions, work
stoppages, natural disasters, fire, war, terrorism, riots, rebellions, or other
similar acts.
(d)    The Issuer shall, and hereby agrees to, reimburse, indemnify and hold
harmless the Collateral Administrator and its affiliates, directors, officers,
shareholders, agents and employees for and from any and all losses, damages,
liabilities, demands, charges, costs, expenses (including the reasonable fees
and expenses of counsel and other experts) and claims of any nature in respect
of, or arising from any acts or omissions performed or omitted by the Collateral
Administrator, its affiliates, directors, officers, shareholders, agents or
employees pursuant to or in connection with the terms of this Agreement, or in
the performance or observance of its duties or obligations under this Agreement;
provided the same are in good faith and without willful misfeasance and/or gross
negligence on the part of the Collateral Administrator and without reckless
disregard of its duties hereunder provided, further, that such amounts will be
payable solely from and pursuant to Section 11.1 of the Indenture.
(e)    In connection with the aforesaid indemnification provisions, upon
reasonable prior notice, any indemnified party will afford to the indemnifying
party the right, in its sole discretion and at its sole expense, to assume the
defense of any claim, including, but not limited to, the right to designate
counsel reasonably acceptable to such indemnified party, and to control all
negotiations, litigation, arbitration, settlements, compromises and appeals of
such claim; provided that, if the indemnifying party so assumes the defense of
such claim, it shall not be liable for any fees and expenses of separate counsel
for such indemnified party incurred thereafter in connection with such claim
except that if such indemnified party reasonably determines that counsel
designated by such indemnifying party has a conflict of interest, such
indemnifying party shall pay the reasonable fees and disbursement of one counsel
(in addition to any local counsel) separate from its own counsel for all
indemnified parties in connection with any one action or any separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances; and provided, further, that prior to
entering into any final settlement or compromise, such indemnifying party shall
seek the consent of the indemnified parties and use its best efforts in light of
then prevailing circumstances (including, without limitation, any express or
implied time constraint on any pending settlement offer) to obtain the consent
of each such indemnified party as to the terms of such final settlement or
compromise. If an indemnified party shall not consent to the terms of a final
proposed settlement or compromise within a reasonable time under the
circumstances, the indemnifying party shall not thereafter be obligated to
indemnify such indemnified party for any amounts in excess of such proposed
final settlement or compromise.
(f)    Without limiting the generality of any terms of this Section 4, the
Collateral Administrator shall have no liability for any failure, inability or
unwillingness on the part of the Collateral Manager or Issuer (or Trustee, if
not the same Person as the Collateral Administrator) to provide accurate and
complete information on a timely basis to the Collateral Administrator, or
otherwise on the part of any such party to comply with the terms of this
Agreement, the Indenture or Management Agreement, and shall have no liability
for any inaccuracy or error in


9


    



--------------------------------------------------------------------------------





the performance or observance on the Collateral Administrator’s part of any of
its duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.
(g)    Nothing herein shall obligate the Collateral Administrator to determine
independently the characteristics of any Collateral (including any Hedge
Agreement), including whether any item of Collateral is a Defaulted Obligation,
it being understood that any such determination shall be based exclusively upon
notification the Collateral Administrator may receive from the Collateral
Manager or from (or in its capacity as) the Trustee (based upon notices received
by the Trustee from the issuer, or trustee or agent bank under an Underlying
Instrument, or similar source).
3.    No Joint Venture. Nothing contained in this Agreement (i) shall constitute
the Issuer, the Collateral Administrator and the Collateral Manager members of
any partnership, joint venture, association, syndicate, unincorporated business
or other separate entity, (ii) shall be construed to impose any liability as
such on any of them or (iii) shall be deemed to confer on any of them any
express, implied or apparent authority to incur any obligation or liability on
behalf of the others.
4.    Term. This Agreement shall continue in effect so long as the Indenture
remains in effect with respect to the Notes, unless this Agreement has been
previously terminated in accordance with Section 7 hereof.
5.    Termination.
(a)    This Agreement may be terminated without cause by any party upon not less
than 90 days' prior written notice to the other parties.
(b)    If, at any time prior to the payment in full of the obligations under the
Notes, the Collateral Administrator shall resign or be removed as Trustee under
the Indenture, such resignation or removal shall be deemed a resignation or
removal of the Collateral Administrator hereunder.
(c)    At the option of the Issuer, this Agreement may be terminated upon ten
days' prior, written notice of termination from the Issuer to the Collateral
Administrator if any of the following events shall occur:
(i)    The Collateral Administrator shall (i) in bad faith, with gross
negligence, willfully or with reckless disregard default in the performance of
any of its duties under this Agreement or (ii) breach any material provision of
this Agreement and shall not cure such default or breach within thirty days (or,
if such default or breach cannot be cured in such time, the Collateral
Administrator shall not have given within thirty days such assurance of cure as
shall be reasonably satisfactory to the Collateral Manager or the Issuer);
(ii)     A court having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Collateral Administrator in any involuntary
case under any applicable


10


    



--------------------------------------------------------------------------------





bankruptcy, insolvency or other similar law now or hereafter in effect, or
appoint a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) of the Collateral Administrator or for any substantial part of
its property, or order the winding up or liquidation of its affairs; or
(iii)    The Collateral Administrator shall commence a voluntary case under
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case under any such law, or shall consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or similar official) of the Collateral Administrator or for any substantial
part of its property, or shall make any general assignment for the benefit of
creditors; shall fail generally to pay its debts as they become due; or shall
permit or suffer all or substantially all of its properties or assets to be
sequestered or attached by a court order and the order remains undismissed for
60 days.
If any of the events specified in clauses (ii) or (iii) of this Section 7 shall
occur, the Collateral Administrator shall give written notice thereof to the
Collateral Manager and the Issuer within one Business Day after the happening of
such event.
(d)    Except when the Collateral Administrator shall be removed pursuant to
subsection (c) of this Section 7 or shall resign pursuant to subsection (e) of
this Section 7, no removal or resignation of the Collateral Administrator shall
be effective until the date as of which a successor Collateral Administrator
reasonably acceptable to the Issuer shall have agreed in writing to assume all
of the Collateral Administrator’s duties and obligations pursuant to this
Agreement and shall have executed and delivered an agreement in form and content
reasonably satisfactory to the Issuer, the Collateral Manager and the Trustee.
(e)    Notwithstanding the foregoing, the Collateral Administrator may resign
its duties hereunder without any requirement that a successor Collateral
Administrator be obligated hereunder and without any liability for further
performance of any duties hereunder (A) immediately upon the termination
(whether by resignation or removal) of State Street as Trustee under the
Indenture, (B) with at least 30 days’ prior written notice to the Collateral
Manager and the Issuer, upon any reasonable determination by State Street that
the taking of any action, or performance of any duty, on its part as Collateral
Administrator pursuant to the terms of this Agreement would be in conflict with
or in violation of its duties or obligations as Trustee under the Indenture, or
(C) upon at least 60 days’ prior written notice of termination to the Collateral
Manager and the Issuer upon the occurrence of any of the following events and
the failure to cure such event within such 60 day notice period: (i) failure of
the Issuer to pay any of the amounts specified in Section 3 within 60 days after
such amount is due pursuant to Section 3 hereof (to the extent not already paid
to State Street pursuant to Section 6.8 of the Indenture) or (ii) failure of the
Issuer to provide any indemnity payment to State Street pursuant to the terms of
this Agreement, as the case may be, within 60 days of the receipt by the Issuer
of a written request for such payment or reimbursement (to the extent not
already paid to State Street pursuant to Section 6.8 of the Indenture).


11


    



--------------------------------------------------------------------------------





(e)    Promptly upon the effective date of termination of this Agreement
pursuant to Section 6 hereof or on the first Payment Date subsequent to the
resignation or removal of the Collateral Administrator pursuant to Section 7(a),
(b), (c), (d) or (e) hereof, respectively, the Collateral Administrator shall be
entitled to be paid all amounts accruing to it to the date of such termination,
resignation or removal in accordance with the Priority of Payments set forth in
Section 11.1(a) of the Indenture.
(f)    Any corporation into which the Collateral Administrator may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which the Collateral
Administrator shall be a party, or any corporation succeeding to all or
substantially all of the corporate trust business of the Collateral
Administrator, shall be the successor of the Collateral Administrator hereunder
without the execution or filing of any paper or any further act on the part of
any of the parties hereto.
(g)    The Collateral Administrator shall provide notice of any such termination
or resignation to the Applicable Rating Agencies.
6.    Representations and Warranties.
(a)    The Collateral Manager hereby represents and warrants to State Street and
the Issuer as follows:
(i)    The Collateral Manager is a Maryland corporation and has the full power
and authority to execute, deliver and perform this Agreement and all obligations
required hereunder and has taken all necessary action to authorize this
Agreement on the terms and conditions hereof, the execution, delivery and
performance of this Agreement and the performance of all obligations imposed
upon it hereunder. No consent of any other person including, without limitation,
partners and creditors of the Collateral Manager, and no license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority, is
required by the Collateral Manager in connection with this Agreement or the
execution, delivery, performance, validity or enforceability of this Agreement
and the obligations imposed upon it hereunder. This Agreement constitutes, and
each instrument and document required hereunder, when executed and delivered by
the Collateral Manager hereunder will constitute, the legal, valid and binding
obligations of the Collateral Manager enforceable against the Collateral Manager
in accordance with their terms subject, as to enforcement, (a) to the effect of
bankruptcy, insolvency or similar laws affecting generally the enforcement of
creditors’ rights as such laws would apply in the event of any bankruptcy,
receivership, insolvency or similar event applicable to the Collateral Manager
and (b) to general equitable principles (whether enforceability of such
principles is considered in a proceeding at law or in equity).
(ii)    The execution, delivery and performance of this Agreement and the
documents and instruments required hereunder (x) will not violate (A) any
provision of any existing law or regulation binding on the Collateral Manager,
or (B) any order, judgment, award or decree of any court, arbitrator or
governmental authority binding on the Collateral Manager, or (C) the governing
instruments of, or any securities or partnership interests issued by, the
Collateral


12


    



--------------------------------------------------------------------------------





Manager or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Collateral Manager is a party or by which
the Collateral Manager or any of its assets may be bound, the violation of which
would have a material adverse effect on the business, operations, assets or
financial condition of the Collateral Manager and (y) will not result in, or
require, the creation or imposition of any lien on any of its property, assets
or revenues pursuant to the provisions of any such mortgage, indenture, lease,
contract or other agreement, instrument or undertaking.
(b)    The Issuer hereby represents and warrants to the Collateral Administrator
and the Collateral Manager as follows:
(i)    The Issuer is an exempted company duly incorporated with limited
liability and validly existing and in good standing under the laws of the Cayman
Islands and has the full power and authority to execute, deliver and perform
this Agreement and all obligations required hereunder and has taken all
necessary action to authorize this Agreement on the terms and conditions hereof,
the execution, delivery and performance of this Agreement and the performance of
all obligations imposed upon it hereunder. No consent of any other person
including, without limitation, stockholders and creditors of the Issuer, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Issuer in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and the
obligations imposed upon it hereunder. This Agreement constitutes, and each
instrument and document required hereunder, when executed and delivered by the
Issuer hereunder will constitute, the legal, valid and binding obligations of
the Issuer enforceable against the Issuer in accordance with their terms
subject, as to enforcement, (a) to the effect of bankruptcy insolvency or
similar laws affecting generally the enforcement of creditors' rights as such
laws would apply in the event of any bankruptcy, receivership, insolvency or
similar event applicable to the Issuer and (b) to general equitable principles
(whether unenforceability of such principles is considered in a proceeding at
law or in equity).
(ii)     The execution, delivery and performance of this Agreement and the
documents and instruments required hereunder (x) will not violate (A) any
provision of any existing law or regulation binding on the Issuer, or (B) any
order, judgment, award or decree of any court, arbitrator or (C) governmental
authority binding on the Issuer, or the governing instruments of, or any
securities issued by, the Issuer or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which the Issuer is a party or
by which the Issuer or any of its assets may be bound, the violation of which
would have a material adverse effect on the business, operations, assets or
financial condition of the Issuer and (y) will not result in, or require, the
creation or imposition of any lien on any of its property, assets or revenues
pursuant to the provisions of any such mortgage, indenture, lease, contract or
other agreement, instrument or undertaking.
(c)    The Collateral Administrator hereby represents and warrants to the
Collateral Manager and the Issuer as follows:


13


    



--------------------------------------------------------------------------------





(i)    The Collateral Administrator is a trust company duly organized, validly
existing and in good standing under the laws of the Commonwealth of
Massachusetts and has full corporate power and authority to execute, deliver and
perform this Agreement and all obligations required hereunder and has taken all
necessary corporate action to authorize this Agreement on the terms and
conditions hereof, the execution, delivery and performance of this Agreement and
all obligations required hereunder. No consent of any other person including,
without limitation, stockholders and creditors of the Collateral Administrator,
and no license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority is required by the Collateral Administrator in connection with this
Agreement or the execution, delivery, performance, validity or enforceability of
this Agreement and the obligations imposed upon it hereunder. This Agreement
constitutes the legal, valid and binding obligations of the Collateral
Administrator enforceable against the Collateral Administrator in accordance
with their terms subject, as to enforcement, (a) to the effect of bankruptcy,
insolvency or similar laws affecting generally the enforcement of creditors’
rights as such laws would apply in the event of any bankruptcy, receivership,
insolvency or similar event applicable to the Collateral Administrator and (b)
to general equitable principles (whether enforceability of such principles is
considered in a proceeding at law or in equity).
(ii)    The execution, delivery and performance of this Agreement and the
documents and instruments required hereunder (x) will not violate (A) any
provision of any existing law or regulation binding on the Collateral
Administrator, or (B) any order, judgment, award or decree of any court,
arbitrator or (C) governmental authority binding on the Collateral
Administrator, or the Amended and Restated Articles of Association or Amended
and Restated Bylaws of the Collateral Administrator or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Collateral Administrator is a party or by which the Collateral
Administrator or any of its assets may be bound, the violation of which would
have a material adverse effect on the business, operations, assets or financial
condition of the Collateral Administrator and (y) will not result in, or
require, the creation or imposition of any lien on any of its property, assets
or revenues pursuant to the provisions of any such mortgage, indenture, lease,
contract or other agreement, instrument or undertaking.
7.    Amendments; Instrument Under Seal. This Agreement may not be amended,
changed, modified or terminated (except as otherwise expressly provided herein)
except (i) by the Collateral Manager, the Issuer and the Collateral
Administrator in writing and (ii) with prior written notice to the Applicable
Rating Agencies. This Agreement is intended to take effect as an instrument
under seal.
8.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
CONFORMITY WITH THE LAWS OF THE STATE OF NEW YORK WITH RESPECT TO AGREEMENTS
MADE AND TO BE PERFORMED THEREIN.
9.    Notices. All notices, requests, directions and other communications
permitted or required hereunder shall be in writing and shall be deemed to have
been duly given when received.
If to the Collateral Administrator, to:


14


    



--------------------------------------------------------------------------------







State Street Bank and Trust Company
1 Iron Street
Boston, MA 02210
Attention: Structured Trust and Analytics
Ref: Barings BDC Static CLO Ltd. 2019-I
Facsimile: (617) 937-4358
Telephone: (617) 662-9839


If to the Collateral Manager, to:


Barings BDC, Inc.
300 South Tryon Street, Suite 2500
Charlotte, North Carolina 28202
Attention: Rob Shelton
facsimile No. (413) 226-2854
email: rob.shelton@barings.com




If to the Issuer, to:


Barings BDC Static CLO Ltd. 2019-I
c/o MaplesFS Limited
PO Box 1093
Boundary Hall, Cricket Square
Grand Cayman KY1-1102
Cayman Islands
Attention: The Directors
Facsimile: (345) 945-7100
email: cayman@maples.com


10.    Successors and Assigns. This Agreement shall inure to the benefit of, and
be binding upon, the successors and assigns of each of the Collateral Manager,
the Issuer and the Collateral Administrator; provided, however, that the
Collateral Administrator may not assign (by operation of law or otherwise) its
rights and obligations hereunder without the prior written consent of the
Collateral Manager and the Issuer, and prior notice to the Applicable Rating
Agencies, except that State Street, as Collateral Administrator, may delegate
to, employ as agent, or otherwise cause any duty or obligation hereunder to be
performed by, any direct or indirect wholly owned subsidiary of State Street or
its successors without the prior written consent of the Collateral Manager and
the Issuer (provided that in such event State Street, as Collateral
Administrator, shall remain responsible for the performance of its duties as
Collateral Administrator hereunder). The Collateral Administrator consents to
the pledge of all of the Issuer’s rights, title, and interest in, to, and under
this Agreement as provided in the granting clause of the Indenture.


15


    



--------------------------------------------------------------------------------





11.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of this instrument by email or telecopy shall be effective
as delivery of a manually executed counterpart of this instrument.
12.    Conflict with the Indenture. If this Agreement shall require that any
action be taken with respect to any matter and the Indenture shall require that
a different action be taken with respect to such matter, and such actions shall
be mutually exclusive, or if this Agreement should otherwise conflict with the
Indenture, the provisions of the Indenture in respect thereof shall control.
13.    Subordination. The Collateral Administrator agrees that the payment of
all amounts to which it is entitled pursuant to this Agreement shall be
subordinated to the extent set forth in, and the Collateral Administrator agrees
to be bound by the provisions of, the Indenture (as if it were a party to the
Indenture, in the case of any successor Collateral Administrator that is not
also serving as Trustee under the Indenture). The Issuer’s obligations hereunder
will be solely the corporate obligation of the Issuer and the Collateral
Administrator will not have recourse to any of the directors, officers,
employees, shareholders, members or governors of the Issuer with respect to any
claims, losses, damages, liabilities, indentures or other obligation in
connection any transaction contemplated hereby. Notwithstanding any other
provision of this Agreement, the obligations of the Issuer hereunder are limited
recourse obligations of the Issuer payable solely from the Collateral (excluding
the Excepted Property) and following realization of the Collateral, application
of the proceeds thereof in accordance with the Indenture and their reduction to
zero, any obligations of, or claims against the Issuer for any shortfall after
such realization shall be extinguished and shall not thereafter revive. The
Collateral Administrator further agrees that it will not have any recourse
against the Issuer, its directors, officers, employees, security holders and
agents for any such amounts.
14.    Survival. Notwithstanding any term herein to the contrary, all
indemnifications set forth or provided for in this Agreement, together with
Sections 15 and 17 of this Agreement, shall survive the termination of this
Agreement.
15.    No Petition in Bankruptcy. The provisions of Section 5.4(d) of the
Indenture shall apply, mutatis mutandis, as if set forth here in full, such that
the Collateral Administrator agrees not to file or join in the filing of an
involuntary petition in bankruptcy in any jurisdiction against the Issuer or the
Co-Issuer for the nonpayment of the Collateral Administrator's fees or other
amounts payable by the Issuer or the Co-Issuer under this Agreement until one
year (or if longer, the expiration of a period equal to the applicable
preference period under the Bankruptcy Code, Cayman Islands law or similar
bankruptcy laws of any jurisdiction) plus one (1) day following the payment in
full of all Notes issued under the Indenture. In no circumstances will the
Collateral Administrator or the Collateral Manager seek to bring any action
against any officer, director, employee, shareholder, incorporator, partner or
affiliate of the Issuer for any amounts owing hereunder.




16


    



--------------------------------------------------------------------------------





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




17


    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Collateral
Administration Agreement to be executed effective as of the day first above
written.


 
BARINGS BDC STATIC CLO, LTD. 2019-I


 
By: /s/ Yun Zheng                                       
      Name: Yun Zheng
      Title: Director


 
 



 
BARINGS BDC, INC., as Collateral Manager




By: /s/ Jonathan Bock                        
       Name: Jonathan Bock
 
       Title: CFO





 
STATE STREET BANK AND TRUST COMPANY, as Collateral Administrator


By: /s/ Brian Peterson                            
       Name: Brian Peterson
       Title: Vice President































18
    

